Case 2:19-cv-08580-JFW-MAA Document 70 Filed 07/15/21 Page 1 of 5 Page ID #:2929



  1   MARLIN & SALTZMAN, LLP
      Stanley D. Saltzman, Esq. (SBN 90058)
  2   ssaltzman@marlinsaltzman.com
  3
      Tatiana G. Avakian, Esq. (SBN 298970)
      tavakian@marlinsaltzman.com
  4   29800 Agoura Road, Suite 210
      Agoura Hills, California 91301
  5   Telephone: (818) 991-8080
      Facsimile: (818) 991-8081
  6
      TOJARIEH LAW FIRM, PC
  7   Joseph Tojarieh, Esq. (SBN 265492)
  8   jft@tojariehlaw.com
      10250 Constellation Boulevard, Suite 100
  9   Los Angeles, California 90067
      Telephone: (310) 553-5533
 10   Facsimile: (310) 553-5536
 11   Attorneys for Plaintiff Bryant Patton, individually and on behalf of
      all others similarly situated
 12
      (Counsel Continued on Next Page)
 13

 14                       UNITED STATES DISTRICT COURT
 15                     CENTRAL DISTRICT OF CALIFORNIA
 16

 17   BRYANT PATTON, individually, and on           Case No.: 2:19-cv-08580-JFW-MAA
      behalf of all others similarly situated,
 18                                                 CLASS ACTION
 19                      Plaintiff,
                                                    [Assigned for all purposes to the Hon.
 20                                                 John F. Walter, Courtroom 7A]
      v.
 21                                                 JOINT STATEMENT RE: LOCAL
      MIDWEST CONSTRUCTION                          RULE 7-3 CONFERENCE
 22   SERVICES, INC. dba TRILLIUM
      CONSTRUCTION/DRIVERS, a                       Complaint Filed: August 14, 2019
 23                                                 Trial Date:      Vacated
      California corporation; and DOES 1
 24   through 100, inclusive,
 25
                          Defendant.
 26

 27

 28


                           JOINT STATEMENT RE: LOCAL RULE 7-3 CONFERENCE
Case 2:19-cv-08580-JFW-MAA Document 70 Filed 07/15/21 Page 2 of 5 Page ID #:2930




  1   MEDINA MCKELVEY LLP
      Brandon R. McKelvey (SBN 217002)
  2   brandon@medinamckelvey.com
      Timothy B. Nelson (SBN 235279)
  3   tim@medinamckelvey.com
      925 Highland Pointe Drive, Suite 300
  4   Roseville, California 95678
      Telephone: (916) 960-2211
  5   Facsimile: (916) 742-5488
  6   Attorneys for Defendant Midwest Construction Services, Inc.
  7   dba Trillium Driver Solutions
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                         JOINT STATEMENT RE: LOCAL RULE 7-3 CONFERENCE
                                                -2-
Case 2:19-cv-08580-JFW-MAA Document 70 Filed 07/15/21 Page 3 of 5 Page ID #:2931




  1          Plaintiff BRYANT PATTON (“Plaintiff”), on behalf of himself and all
  2   others similarly situated, and Defendant MIDWEST CONSTRUCTION
  3   SERVICES, INC. dba TRILLIUM DRIVER SOLUTIONS (“Defendant”)
  4   (collectively referred to as “the Parties”), hereby submit this Joint Statement
  5   regarding their Local Rule 7-3 conference pursuant to this Court’s Amended
  6   Standing Order, Paragraph 5(b).
  7         I.    Background
  8          On June 16, 2021, following extensive arm’s-length negotiations with
  9   respected wage-and-hour class action mediator, Francis “Tripper” Ortman, the
 10   Parties reached a settlement in this Action, through a mediator’s proposal. The
 11   terms of the Settlement were negotiated by the Parties and memorialized in a long-
 12   form settlement agreement, which was executed by the Parties on July 9, 2021.
 13         II.   Local Rule 7-3 Conference
 14          On July 12, 2021, at 3:30 p.m. PST, counsel met and conferred via Zoom
 15   video, for approximately five minutes. Lead counsel Stanley D. Saltzman and
 16   counsel Tatiana G. Avakian of Marlin & Saltzman, LLP participated on behalf of
 17   Plaintiff. Lead counsel Brandon R. McKelvey and counsel Timothy B. Nelson of
 18   Medina McKelvey LLP participated on behalf of Defendant.
 19         During the meet and confer conference, counsel for Plaintiff represented that
 20   they were finalizing the Motion for Preliminary Approval of the Class Action and
 21   PAGA Settlement (“Motion”), for filing by Monday, July 19, 2021, pursuant to the
 22   Court’s Order (Dkt. #69). Plaintiff’s counsel will provide a draft of the Motion to
 23   defense counsel a couple of days prior to its filing, for their review and comments.
 24   Defense counsel has represented that it does not intend to oppose Plaintiff’s
 25   Motion.
 26   ///
 27   ///
 28

                           JOINT STATEMENT RE: LOCAL RULE 7-3 CONFERENCE
                                                  -3-
Case 2:19-cv-08580-JFW-MAA Document 70 Filed 07/15/21 Page 4 of 5 Page ID #:2932




  1
      Dated: July 15, 2021                   MARLIN & SALTZMAN, LLP
  2                                          TOJARIEH LAW FIRM, PC
  3
                                             By:       /s/ Tatiana G. Avakian
  4                                                    Stanley D. Saltzman, Esq.
                                                       Tatiana G. Avakian, Esq.
  5
                                                       Attorneys for Plaintiff and the Class
  6
      Dated: July 15, 2021                   MEDINA MCKELVEY LLP
  7

  8
                                             By:       /s/ Timothy B. Nelson
  9
                                                       Brandon R. McKelvey, Esq.
 10                                                    Timothy B. Nelson, Esq.
                                                       Attorneys for Defendant MIDWEST
 11
                                                       CONSTRUCTION SERVICES, INC.
 12                                                    dba TRILLIUM DRIVER
                                                       SOLUTIONS
 13

 14

 15

 16

 17
                              SIGNATURE CERTIFICATION
 18
            Pursuant to Local Rule 5-4.3.4, I, Tatiana G. Avakian, hereby attest that all
 19
      other signatories to this Joint Statement, and on whose behalf it is submitted, concur
 20
      in its content and have authorized its filing.
 21

 22
      Dated: July 15, 2021                   MARLIN & SALTZMAN, LLP
 23                                          TOJARIEH LAW FIRM, PC
 24

 25                                          By:       /s/ Tatiana G. Avakian
 26                                                    Stanley D. Saltzman, Esq.
                                                       Tatiana G. Avakian, Esq.
 27                                                    Attorneys for Plaintiff and the Class
 28

                           JOINT STATEMENT RE: LOCAL RULE 7-3 CONFERENCE
                                                  -4-
Case 2:19-cv-08580-JFW-MAA Document 70 Filed 07/15/21 Page 5 of 5 Page ID #:2933




  1
                              CERTIFICATE OF SERVICE

  2        I, Tatiana G. Avakian, an attorney, certify that I caused the foregoing
  3   document to be served on all counsel of record in this action via the Court’s
  4   CM/ECF system on July 15, 2021.
  5

  6
                                           By:   /s/ Tatiana G. Avakian
  7                                             Tatiana G. Avakian, Esq.
  8
                                           Attorney for Plaintiff and the putative Class

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                          JOINT STATEMENT RE: LOCAL RULE 7-3 CONFERENCE
                                                 -5-
